Hooker, J.
The defendants have appealed from a decree requiring them to execute a mortgage upon certain property for $1,000, in complainant’s favor, to secure his support for the remainder of his life. The decree was based upon an alleged arrangement between them whereby the mortgage theretofore existing was delivered to complainant’s daughter, one of the defendants, upon condition that he should receive such support, and a subsequent agreement that defendants would secure him for such support upon other property, to be received in exchange for the farm upon which the former mortgage was an in*467cumbrance, provided that complainant should discharge such mortgage, which he did. The learned circuit judge, who saw the witnesses, was of the opinion that it would be unconscionable for the defendants to refuse such security after receiving the former mortgage and its discharge, and in this view we concur. We are of the opinion that the defendants have been disposed to provide for the complainant, but have felt that it would be an injustice to them if required to pay or secure the amount of the original mortgage, in view of their agreement made at a time when their differences were under discussion. At that time the farm which the defendants had received from the complainant was in their possession, but, after it was proposed to part with it, he. refused to discharge the mortgage unless the defendants would protect him, which they agreed to do. The circuit judge has placed a construction upon the acts and agreements of the parties which does substantial justice, and is as favorable to the defendants as they had- a right to expect. We are satisfied that the Camden property was purchased with funds that indirectly came from the property received from the complainant, if it was not paid for with money received by reason of his discharge of the original mortgage. The decree of the circuit court is therefore affirmed.
Grant, C. J., Montgomery and Moore, JJ., concurred. Long, J., did not sit.